Case 3:20-cr-00013-KRG Document1 Filed 07/07/20 Page 1 of 2

bay “iep

IN THE UNITED STATES DISTRICTCOURT gy; Ms > RR
FOR THE WESTERN DISTRICT OF PENNSYLVANLWygce ky 8p 0
Mgr U7
OF pe MC?
EN, CO
UNITED STATES OF AMERICA ) Criminal No. 3:20-a. £3 NSyy vane,
)
v. ) (AB ULS.C. 8§ 922(g)(1) and 924(a)(2))
)
KENNETH J. SELVAGE ) [UNDER SEAL]
INDICTMENT
COUNT ONE

The grand jury charges: |

From on or about January 24, 2020, to on or about January 25, 2020, in the
Western District of Pennsylvania, the defendant, KENNETH J. SELVAGE, knowing he had
previously been convicted ofa crime punishable by imprisonment for a term exceeding one year,
that is, on or about June 16, 1999, in the Cambria County (Pennsylvania) Court of Common
Pleas, at Docket Number CP-11-CR-1989-1998, of the crime of Escape, did knowingly possess
in and affecting interstate commerce a firearm and ammunition, to wit: a Mossberg Model 500CT
.20 gauge shotgun, bearing serial number G737563; and ten shells of ammunition.

In violation of Title 18, United States Code, Section 922(g){1).
Case 3:20-cr-00013-KRG Document1 Filed 07/07/20 Page 2 of 2

FORFEITURE ALLEGATIONS

1. The grand jury re-alleges and incorporates by reference the allegations contained
in Count One of this Indictment for the purpose of alleging criminal forfeiture pursuant to Title

18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c).
2. As part of the commission of the violation of Title 18, United States Cade,
Section 922(g)(1), charged in Count One of this Indictment, the defendant did use and intend to
use the firearm and ammunition listed in that count in any manner to commit and to facilitate the
commission of said violation, thereby subjecting said firearm and ammunition to forfeiture

| pursuant to Title 18, United States Code, Section 924(d).

A True Bill

|}_-—

FGREPERSON

SCOTT W. BRADY ¢

United States Attorney
PA ID No, 88352
